Lttdeling, O. J.
This suit is instituted to recover the purchase price of a ferry in the parish of St. James.
The defense is that the defendant has tendered in payment or satisfaction of his obligation certificates of indebtedness of. tlio parish, in accordance with the terms of his contract, but that plaintiff refused to receive said certificates, and demanded United States currency.
There was judgment for defendant, and plaintiff appealed.
There is no note of evidence in the record. The advertisement under which the adjudication of the ferry was made to defendant states that the adj udicatee may satisfy his bid either with currency, certificates of indebtedness of the parish,mr parish warrants. Ho alleges that he has tendered certificates of indebtedness in satisfaction of his bid, and the court a qua so decided. If that be true, the judgment authorizing the defendant to pay the price bid with the certificates of indebtedness is correct. But there is no evidence of any tender of such certificates in the record before us. This tender would have thrown the costs of the suit on the plaintiff and stopped interest if it had been proved, but in any event, the plaintiff was entitled to a judgment against the defendant for *292the sum of seven •hundred dollars, with interest as stated in the petition, to be paid either in currency or in the certificates of indebtedness of the parish, at the option of the defendant.
It is therefore ordered that the judgment of the lower court be reversed, and that there be judgment in favor of the plaintiff for seven hundred dollars, with interest as prayed for.
It is further ordered that defendant be authorized to satisfy the judgment either with currency, certificates of indebtedness of the parish, or parish warrants.
It is further ordered that defendant pay costs of both courts.